Case 8:20-cv-00430-DOC-ADS Document 1 Filed 03/03/20 Page 1 of 31 Page ID #:1



  1   David C. Wakefield, Esq. Bar #: 185736
  2   Lightning Law, APC
      10620 Treena Street, Suite 230
  3
      San Diego, CA 92131
  4   Telephone: 619.485.4300; Facsimile: 619.342.7755
      E-mail: dcw@DMWakeLaw.com; wakefieldlawassistant@gmail.com
  5
      Attorney for Plaintiffs
  6

  7
                            UNITED STATES DISTRICT COURT
  8                        CENTRAL DISTRICT OF CALIFORNIA
  9
      UNITED AFRICAN-ASIAN                    Case#:
 10   ABILITIES CLUB, ON BEHALF
      OF ITSELF AND ITS                       COMPLAINT
 11
      MEMBERS; JESSIE JAMES
 12   DAVIS IV, An Individual,                DISCRIMINATORY
 13
                                              PRACTICES
                          Plaintiff,          [US Fair Housing Act of 1988 [42
 14                                           U.S.C. §§ 3600 et seq, §3604(c),
 15
            v.                                §3604(f)(1-3), et seq.; CA
                                              Government Code 12925, 12927,
 16   GRMR, LTD., A CALIFORNIA                12955; CA Civil Code §§ 51, 52,
 17   LIMITED PARTNERSHIP; AND                54.3
      DOES 1 THROUGH 10, Inclusive
 18
                                              DEMAND FOR JURY TRIAL
 19                       Defendants.
 20

 21

 22                                     INTRODUCTION
 23   1.    Plaintiffs make the following allegations in this civil rights action:
 24                              JURISDICTION AND VENUE
 25   2.      The federal jurisdiction of this action is based on the 42 U.S.C. §§ 3601,
 26   3604 et. seq. - the U.S. Fair Housing Act Amendments of 1988 (Defendants’
 27   apartment property consist of four (4) or more residential units), and 42 U.S.C. §
 28
                                                 1
                                                                                COMPLAINT
                                                                                     CASE #
Case 8:20-cv-00430-DOC-ADS Document 1 Filed 03/03/20 Page 2 of 31 Page ID #:2



  1
      12101 et. seq., the federal Americans With Disabilities Act. Venue is proper in this
  2
      United States District Court for the Central District of California pursuant to 28
  3
      U.S.C. § 1391(b), because a substantial part of Plaintiffs’ claims arose within said
  4
      Judicial District.
  5
                              SUPPLEMENTAL JURISDICTION
  6
      3.      This United States District Court for the Central District of California has
  7
      supplemental jurisdiction over the California state claims as alleged in this
  8
      Complaint pursuant to 28 U.S.C. § 1367(a).
  9
                    NAMED DEFENDANTS AND NAMED PLAINTIFFS
 10
      4.    The term Plaintiffs as used herein specifically include the corporate Plaintiff
 11
      entity known as the United African-Asian Abilities Club, On Behalf Of Itself And Its
 12
      Members (hereinafter referred to as “Club” or “UAAAC”); and the individual
 13
      Plaintiff Jessie James Davis IV (hereinafter referred to as “Davis” or the “named
 14
      Individual Plaintiff”. The Plaintiff Club and Plaintiff Davis are sometimes
 15
      collectively referred to as the “named Plaintiffs” or “Plaintiffs”.
 16
      5.    Plaintiff United African-Asian Abilities Club (UAAAC) is registered and in
 17
      good standing as a Nevada non-profit corporation. The named individual Plaintiff
 18
      Davis is a member of the Plaintiff Club organization. Members of Plaintiff Club
 19
      referred to herein below, but are not named as plaintiffs are Mary Wambach,
 20
      Theodore Pinnock, Jessie James Lee, and Jack Pinnock.
 21

 22
      6. Plaintiffs are informed, believe, and thereon allege that named Defendant

 23
      GRMR, LTD., A CALIFORNIA LIMITED PARTNERSHIP is the operator of the

 24
      apartment rental business known as Casa Cortez Apartment Homes located at 1412

 25
      Nisson Rd, Tustin, CA 92780. Plaintiffs are informed, believe, and thereon allege

 26
      that Defendant GRMR, LTD., A CALIFORNIA LIMITED PARTNERSHIP is the

 27
      owner, operator, and/or lessor of the real property located at 1412 Nisson Rd, Tustin,

 28
      CA 92780 (hereinafter referred to as the “Property”).
                                                  2
                                                                               COMPLAINT
                                                                                      CASE #
Case 8:20-cv-00430-DOC-ADS Document 1 Filed 03/03/20 Page 3 of 31 Page ID #:3



  1
      7.    Defendant GRMR, LTD., A CALIFORNIA LIMITED PARTNERSHIP is,
  2
      and at all times mentioned herein were, a business or corporation or franchise,
  3
      organized and existing and/or doing business under the laws of the State of
  4
      California. Defendants Does 1 through 10, were at all times relevant herein
  5
      subsidiaries, employers, employees, and/or agents of the named Defendants.
  6
                                   CONCISE SET OF FACTS
  7
      8.    The named Individual Plaintiff Davis has cerebral palsy, uses a wheelchair for
  8
      mobility, and is unable to walk any distance. Plaintiff Davis also has limited
  9
      mobility in his hands and upper body. Plaintiff Davis is also a member of the
 10
      Plaintiff Club. The individual Plaintiff Davis had specific dates wherein he intended
 11
      to go the Defendant’s Property to access Defendants’ rental services. Plaintiff Davis
 12
      has actual knowledge of the overt and obvious physical and communication barriers
 13
      at Defendants’ Property. Plaintiff Davis determined that the open and obvious
 14
      physical barriers that exist at Defendants’ Property directly related to his disabilities,
 15
      and that it would be impossible or extremely difficult for him to physically access
 16
      Defendants’ on-site rental services. Plaintiff Davis had knowledge and determined
 17
      that it would be futile gesture for him to go to the Property on the date that he had
 18
      intended. The named Individual Plaintiff Davis was deterred by his actual
 19
      knowledge of the physical and communication barriers that exist at Defendants’
 20
      Property and website. See ¶¶ 25.
 21
      9. The named Individual Plaintiff attempted to use Defendants’ website to access
 22

 23
      Defendants’ online rental services, but had great difficulty due to his disabilities.

 24
      The named Individual Plaintiff also could not determine from Defendants’ website

 25
      content whether Defendants’ rental office and common areas were physically

 26
      accessible to him. The named Individual Plaintiff requested that Plaintiff Club assist

 27
      him to obtain information regarding the physical accessibility of Defendants’ on-site

 28
      office where Defendants’ offer its rental services. In response to the named
                                                  3
                                                                                 COMPLAINT
                                                                                         CASE #
Case 8:20-cv-00430-DOC-ADS Document 1 Filed 03/03/20 Page 4 of 31 Page ID #:4



  1
      Individual Plaintiff’s request, Plaintiff Club sent one of its members to Defendants’
  2
      physical on-site office. The named Individual Plaintiff personally reviewed all the
  3
      information and photographs of Defendants’ property. As a result, the named
  4
      Individual Plaintiff has actual knowledge of the overt and obvious physical and
  5
      communication barriers at Defendants’ Property. The named Individual Plaintiff
  6
      determined that the open and obvious physical barriers that exist at Defendants’
  7
      Property directly related to his disabilities, and that it would be impossible or
  8
      extremely difficult for him to physically access Defendants’ on-site rental services.
  9
      See ¶¶ 25. The named Individual Plaintiff had actual knowledge and determined that
 10
      it would be futile gesture for him to go to the Property on the date that he had
 11
      intended. The named Individual Plaintiff was deterred by his actual knowledge of
 12
      the physical and communication barriers that exist at Defendants’ Property and
 13
      website. The named Individual Plaintiff made a written request to Defendants’ for
 14
      an accommodation to have equal access to Defendants’ rental services and to
 15
      eliminate the communication and physical barriers to Defendants’ rental services,
 16
      both online and at the property. At the end of this action, the named Individual
 17

 18
      Plaintiff intends to return to Defendants’ website and physical rental office location

 19
      to obtain rental information and verify that the communication and physical barriers

 20
      to Defendants’ rental services are removed.
      10.   The named Plaintiff Club is an organization that advocates on the behalf of its
 21

 22
      members with disabilities when their civil rights and liberties have been violated.

 23
      Plaintiff Club investigated Defendants’ websites and apartment Property in

 24
      November, 2019, in January, 2020, and in February, 2020. Plaintiff Club member

 25
      Sharon Riguer investigated the Property on the Internet websites. Club member

 26
      Theodore Pinnock also investigated the property. The results of the research from

 27
      Club Member Sharon Riguer are contained in the Exhibit B to this Complaint. Club

 28
      members ascertained that Defendants’ rental services at Defendants Property were
                                                  4
                                                                                COMPLAINT
                                                                                          CASE #
Case 8:20-cv-00430-DOC-ADS Document 1 Filed 03/03/20 Page 5 of 31 Page ID #:5



  1
      not physically accessible to Davis by a Club member who went to Defendants’
  2
      apartment Property, and said Club member attempted to access Defendants’ on-site
  3
      rental services.
  4
      11.   Plaintiff Club diverted its time and resources from its normal purposes
  5
      because of Defendants’ service, policy, program and physical barriers to Defendants
  6
      rental services at Defendants’ websites and Property. Club personnel conducted
  7
      detailed Internet searches to determine if Defendants provide large print, deaf
  8
      interpreter, therapy animal, the required reasonable accommodation policy, and
  9
      required reasonable modification policy. Further, the Club retained contractors to
 10
      investigate said policies, to survey the property, to photograph the property, to
 11
      investigate when the Property was constructed, to investigate the Property ownership
 12
      and to have an access report prepared. Plaintiff Club also diverted staff to
 13
      investigate Defendants' Internet presence to determine compliance with the FHA and
 14
      ADA. Plaintiff Club also investigated Defendants' written rental materials such as
 15
      brochures, rental applications and leases. Moreover, Plaintiff Club made an oral
 16
      investigation to ascertain Defendants' companion animal, deaf interpreter and
 17
      reasonable accommodation and reasonable modification policies. Plaintiff Club also
 18
      caused a physical access consultant to be retained to survey Defendants' facility.
 19
      Plaintiff Club’s findings regarding Defendants’ rental services and facilities were
 20
      incorporated into an Access Report. The Access Report also details the known overt
 21

 22
      and obvious physical access violations at the Property, but it is not intended as an

 23
      exhaustive list of existing violations. Due to these necessary activities to investigate,

 24
      Plaintiff Club’s time and resources were diverted from its normal activity. Plaintiff

 25
      Club suffered injury and also suffered monetary damages due to the diversion of the

 26
      Club’s resources from its normal purposes.

 27
      12.   Plaintiff Club members include, but are not limited to, those persons listed

 28
      below as Club members, along with examples of their individual disabilities.
                                                  5
                                                                                COMPLAINT
                                                                                          CASE #
Case 8:20-cv-00430-DOC-ADS Document 1 Filed 03/03/20 Page 6 of 31 Page ID #:6



  1
      Plaintiff Club member Mary Wambach has complete deafness. In addition to other
  2
      methods, Wambach uses video phone texting to communicate. Member Wambach
  3
      went to Defendants’ websites to find video texting, TTY, the California Relay
  4
      System or any other way of texting Defendants. Member Wambach did not find any
  5
      such communication method on Defendants’ website. Video phone texting requires
  6
      an internet connection and requires the recipient to have an interpreter online.
  7
      Wambach alleges that Defendants have the resources to provide one or more of the
  8
      alternate communication services. Club member Mary Wambach is not a named
  9
      plaintiff. Plaintiff Club member Theodore Pinnock has cerebral palsy and uses a
 10
      wheelchair for mobility. Pinnock also has severe speech impediment. He uses
 11
      texting to communicate with people that do not know him. Pinnock went to
 12
      Defendants’ websites for the apartments. Mr. Pinnock did not find any way to text
 13
      Defendants concerning the apartments. Mr. Pinnock is a former licensed lawyer
 14
      residing outside California. Mr. Pinnock needs to move back to California for
 15
      numerous family reasons and to meet California State Bar reinstatement
 16
      requirements. Mr. Pinnock has a US Skype number and a cellphone for texting.
 17
      Moreover, Mr. Pinnock has the capability to text online. Mr. Pinnock attempted to
 18
      text Defendants, but he was not able to text the Defendants about the apartments.
 19
      Club Member Theodore Pinnock is not a named Plaintiff. Plaintiff Club member
 20
      Jack Pinnock. Jack Pinnock is an officer of Plaintiff Club. Jack Pinnock has an
 21

 22
      impaired vision or low vision disability. Jack Pinnock requires large print on

 23
      websites. The websites managed by the Defendants contain small print at the bottom

 24
      pages of the websites. Jack Pinnock had difficulty reading the print. Club member

 25
      Jack Pinnock is not a named plaintiff. Plaintiff Club member Jessie James Lee. Lee

 26
      is a member of Plaintiff Club. Lee has an impaired vision disability. Lee requires

 27
      large print on websites. The websites managed by the Defendants contain small print

 28
      on each of the bottom pages of the websites. Lee had difficulty reading the print.
                                                 6
                                                                               COMPLAINT
                                                                                         CASE #
Case 8:20-cv-00430-DOC-ADS Document 1 Filed 03/03/20 Page 7 of 31 Page ID #:7



  1
      Club member Jessie James Lee is not a named plaintiff. Plaintiff Club member
  2
      Robert A. McKissick has cerebral palsy, he uses a wheelchair for mobility, and he
  3
      also has severe speech and vision disabilities.
  4
      13.   Plaintiffs allege that Defendants control, operate, and maintain a website at
  5
      http://casacortezapartments.com/ where Defendants offer its rental services.
  6
      Additionally, Defendants have a physical office location at the Property where they
  7
      also offer their rental services. Plaintiffs allege that Defendants’ websites have a
  8
      close nexus to Defendants’ on-site rental services because the websites refer to
  9
      Defendants’ rental services that are offered at Defendants’ actual physical rental
 10
      office. Therefore, Plaintiffs allege that the websites are also places of public
 11
      accommodation. Defendants control the websites to the extent that Defendants can
 12
      change the website content to make modifications to comply with the FHA and
 13
      ADA. Therefore, Plaintiffs allege that Defendants can modify the content of
 14
      Defendants’ websites to improve access for Plaintiffs and people with disabilities.
 15
      14.   In this case, the named Plaintiffs allege that the Defendants failed to provide a
 16
      TTY number or the text messaging system for Plaintiffs and other people that are
 17
      deaf or people with speech conditions. Plaintiff Club member Wambach is deaf and
 18
      both Wambach and Theodore Pinnock have a speech disability. Moreover, Plaintiff
 19
      Club alleges that the Defendants did not modify their websites to eliminate non-
 20
      readable text to allow the blind and people with low vision to use the screen reader
 21

 22
      software to access the information on the website, yet they also failed to use large

 23
      print on their websites. See Exhibit B to this Complaint. Plaintiffs assert that most

 24
      popular screen reader programs are called Jobs Access With Speech or “JAWS” and

 25
      Apple’s VoiceOver Software. Defendants actions discriminate against Plaintiff

 26
      Club, specifically Club members James Lee and Jack Pinnock, who both have low

 27
      vision disabilities. Each of the Club members above cannot use the websites

 28
      controlled by the Defendants. Modifications to Defendants’ websites will not
                                                  7
                                                                                COMPLAINT
                                                                                         CASE #
Case 8:20-cv-00430-DOC-ADS Document 1 Filed 03/03/20 Page 8 of 31 Page ID #:8



  1
      fundamentally alter the rental services provided and will also not cause an undue
  2
      burden to Defendants, because the cost is less than One Thousand Dollars ($1,000).
  3
      15.   On November 24, 2019 and January 6, 2020, Plaintiff Club attempted to make
  4
      a request to the Defendants for reasonable accommodation at the property. On
  5
      February 29, 2020, the named individual Plaintiff Davis and Plaintiff Club emailed
  6
      to the Defendants a written request for a reasonable accommodation. In February,
  7
      2020, Plaintiff Davis and Plaintiff Club, mailed a written request for a reasonable
  8
      accommodation. Defendants failed to respond to both Plaintiffs requests for
  9
      reasonable accommodation as of the date of the filing of this Complaint.
 10
      16.   Plaintiffs are not able to access Defendants rental services due to existing
 11
      overt and obvious communication and physical barriers to access Defendants’ rental
 12
      services both at its online website and at the onsite physical office. Due to the overt
 13
      and obvious physical barriers as alleged herein below, which are required to be
 14
      removed, Plaintiffs requested that Defendants accommodate them to provide access
 15
      to Defendants’ rental services.
 16
      17.   The named Plaintiffs allege that an accommodation is also obvious when a
 17
      whole group of the protected persons requires it. For example, when the public
 18
      without disabilities are required to get up to a second level, the public would be very
 19
      disturbed if they were required to request steps to go up to second level. When the
 20
      accommodation is specific to a particular person with a disability, then that person
 21

 22
      may be required to make a request, because the accommodation is not obvious.

 23
      18.   Plaintiffs allege that they are not required to make a request for reasonable

 24
      accommodation and for auxiliary aids when the barriers to communication are overt

 25
      and obvious. However, in the present case, Plaintiffs did make such requests for

 26
      accommodation to eliminate overt and obvious barriers to its rental services

 27
      communications. Plaintiffs allege that providing effective contact information for

 28
      Defendants’ rental services on the internet is an obvious accommodation. The
                                                 8
                                                                               COMPLAINT
                                                                                       CASE #
Case 8:20-cv-00430-DOC-ADS Document 1 Filed 03/03/20 Page 9 of 31 Page ID #:9



  1
      general public does not need to request a contact number from the Defendant
  2
      apartment owner or operator when they desire to rent a place. Defendants provide the
  3
      contact number on their website. Therefore, Plaintiffs allege that Defendants are
  4
      required to provide the obvious accommodation of effective communication for
  5
      people that are deaf or with speech impediment on their website without a request.
  6
      Defendants must make their rental services accessible without the need for a prior
  7
      request. Furthermore, Defendants have a duty to remove architectural barriers and
  8
      communication barriers to their rental services without request.
  9
      19. Plaintiffs allege that there is disparate treatment on the internet related to the
 10
      amenities being offered to people without disabilities and people with disabilities.
 11
      All the below facts and the facts stated elsewhere herein have a disparate impact on
 12
      the disability community. The named Plaintiffs experienced and have knowledge of
 13
      the below facts that the Plaintiffs ascertained from Defendants’ websites. Defendant
 14
      operates an apartment property. The property is located at 1412 Nisson Rd, Tustin,
 15
      CA 92780. The property was built in 1968 and has 2 stories with 44 units. The rent
 16
      is approximately: 1 Bedroom $1,650 2 Bedrooms $1,895. The internet provides a
 17
      wealth of information regarding the property. The internet advertises that the
 18
      property has amenities that include: Adjacent to stores, Close to Tustin Market Place,
 19
      Freeway Access 5 & 55, Gas Barbecues, Lush Landscaping, Spacious Floor Plans,
 20
      Vertical Blinds, Pet Policy No Pets Allowed, Parking Covered 1 space, Laundry
 21

 22
      Facilities, Pool, High Speed Internet Access, Air Conditioning, Heating, Ceiling

 23
      Fans, Smoke Free, Cable Ready, Dishwasher, Disposal, Granite Countertops,

 24
      Stainless Steel Appliances, Microwave, Tile Floors, Crown Molding, Walk-In

 25
      Closets, Balcony, Yard. The property advertises on apartmentguide.com,

 26
      http://casacortezapartments.com/, yelp.com, rent.com, apartmentratings.com,

 27
      apartmentfinder.com, apartmenthomeliving.com, forrent.com. It is very important to

 28
      know that on apartmentguide.com, http://casacortezapartments.com/, rent.com,
                                                  9
                                                                                 COMPLAINT
                                                                                         CASE #
Case 8:20-cv-00430-DOC-ADS Document 1 Filed 03/03/20 Page 10 of 31 Page ID #:10



   1
       apartmentfinder.com, apartmenthomeliving.com, forrent.com, there is the equal
   2
       housing opportunity logo. The plaintiff alleges that there is disparate treatment on
   3
       the internet related to the amenities being offered to people without disabilities and
   4
       people with disabilities. For example, the tow signage was not installed. The DP
   5
       parking space had an access aisle, which was not van accessible. The aisle did not
   6
       have the “no parking” included in the access aisle. The office had a high threshold.
   7
       There was no ISA. The Internet does not state the accessible amenities at all. Also,
   8
       the statement the “equal housing opportunity statement” is misleading. In fact, the
   9
       property is not completely accessible. All the above facts and the facts stated herein
  10
       have a disparate impact on the disability community.
  11
       20.   On Defendants’ websites, they allow the public without deafness and without
  12
       speech impairments to participate by providing them with a telephone number to
  13
       call. However, Plaintiff Club members that are deaf and or with speech impairments
  14
       are denied equal access to participate because the Defendants do not have any
  15
       effective communication.
  16
       21.   Defendants provide websites for people without disabilities to benefit from the
  17

  18
       rental services without going to the apartments to learn about the properties.

  19
       However, for people with disabilities that require the access to the facility, the

  20
       Defendants do not provide any information on the websites regarding if the rental

  21
       office is accessible. Moreover, the Defendants provide the telephone number for the

  22
       public to call to inquire about the rental services without providing any effective

  23
       alternative communications for Plaintiffs and other people that are deaf or have

  24
       speech impairments.
  25   22.   For people without disabilities, the Defendants provide all of the information
  26   on their websites. For Plaintiffs with disabilities, Defendants require them to travel to
  27   the Property to determine if it is accessible, then require them to request the effective
  28   communication, and then thereafter to request a reasonable accommodation to the
                                                  10
                                                                                 COMPLAINT
                                                                                            CASE #
Case 8:20-cv-00430-DOC-ADS Document 1 Filed 03/03/20 Page 11 of 31 Page ID #:11



   1
       overt and obvious communication barrier. Therefore, Defendants require Plaintiffs
   2
       and other people with disabilities to suffer a separate benefit.
   3
       23.   Additionally, the named Plaintiffs are alleging photograph discrimination
   4
       related to the physical access of each of the apartments within Exhibit B to this
   5
       complaint. The purpose of Defendants’ internet photographs is to entice perspective
   6
       renters to apply online or to contact the Defendants to rent a place. Defendants’
   7
       internet photographs only entice people without mobility disabilities. Defendants’
   8
       internet photographs exclude any photographs of any accessible features that would
   9
       aid the Plaintiffs. For example, there is no photograph of accessible parking. There
  10
       are no photographs of the accessible route to the rental office. There are photographs
  11
       of the accessible route to the manager's office. There are no photographs related to
  12
       the access to get into and use the rental or manager's office. There are no
  13
       photographs related to the accessible route of the common area. There are no
  14
       photographs of the accessible units. In fact, all the photographs lead a person with a
  15
       mobility disability to believe that the apartments are not accessible, or that they must
  16
       have someone go to the properties to make sure it is accessible. However, people
  17

  18
       without disabilities are not required to go to the Property to see if it is accessible.

  19
       24.   Defendants websites and Defendants’ rental services are not integrated for

  20
       people with disabilities as required. Plaintiffs are required to request an

  21
       accommodation. People without disabilities can access the websites and the rental

  22
       services without any problem, but Plaintiffs and other people with disabilities are

  23
       required to request for separate rental services. People with mobility conditions are

  24
       not integrated when using the websites because they must go to the apartments to
  25   determine if they are accessible, but people without disabilities need only access
  26   Defendants’ websites to determine they can use them. People that are blind and with
  27   low vision disabilities must request help to read the website information because the
  28   printed information is too small, but people without disabilities can access the
                                                   11
                                                                                   COMPLAINT
                                                                                           CASE #
Case 8:20-cv-00430-DOC-ADS Document 1 Filed 03/03/20 Page 12 of 31 Page ID #:12



   1
       websites without asking for help. Plaintiffs and other people with deafness or people
   2
       with speech condition must ask for help calling the number on the websites, because
   3
       Defendants fail to provide a TTY number to contact, or Defendants fail to provide a
   4
       texting system. Defendants discriminated against the Plaintiffs.
   5
       25.   Plaintiff Club member went to Defendant’s apartment facilities at the Property
   6
       to attempt to access Defendants’ rental services. Defendants provide rental
   7
       information, rental applications, and other rental services at the on-site office.
   8
       Defendants’ agents confirmed to the Plaintiffs that rental information, rental
   9
       applications, and other rental services were available at the on-site office.
  10
       Defendants’ rental services at the Property office are not accessible. The Named
  11
       Individual Plaintiff has actual knowledge of Defendants’ overt and obvious physical
  12
       barriers, that relate to this Plaintiff’s disabilities, to Defendants’ Property on-site
  13
       office that provides rental services that this Named Individual Plaintiff intended to
  14
       visit but this Plaintiff was deterred from accessing Defendant’s rental services at the
  15
       office located on the Property. With respect to Defendants’ rental services located in
  16
       the office at the Property, the named individual Plaintiff determined that overt and
  17
       obvious architectural barriers and communication barriers exist that relate to his
  18
       disabilities, that include but are not limited to, the following: Defendants’ path of
  19
       travel from the sidewalk to the office is not accessible since it has excessive slopes
  20
       without handrails, uneven surfaces, and step changes in level along the path.
  21

  22
       Defendant’s callbox is located too high to be accessible. Defendants do not provide

  23
       the required directional signage as to the designated path of travel from the sidewalk

  24
       to Defendant’s office. Defendant’s office entrance is not accessible due to a

  25
       significant step change in level at the office door threshold that is not beveled or

  26
       ramped. Additionally, Defendant’s office entry door operating hardware is a push

  27
       button knob. The Named Individual Plaintiff uses a wheelchair for mobility and

  28
       these step changes in level, excessive slopes, and the other stated issues cause the
                                                    12
                                                                                   COMPLAINT
                                                                                            CASE #
Case 8:20-cv-00430-DOC-ADS Document 1 Filed 03/03/20 Page 13 of 31 Page ID #:13



   1
       path of travel and the office entry to be not accessible. Defendants failed to provide
   2
       any directional signage indicating an alternate accessible path of travel to the office.
   3
       Defendants provide “Future Resident” parking but no disabled parking. Defendants
   4
       failed to provide the required fully compliant van accessible disabled parking for the
   5
       office. Defendants failed to provide a dimensionally compliant van accessible
   6
       disabled parking space and disabled parking access aisle, the required disabled
   7
       parking signage, including tow away signage, fine signage, ground markings, and
   8
       failed to locate said parking on a level surface and nearest the office. Defendants
   9
       also failed to provide compliant tow away signage. The Named Individual Plaintiff
  10
       requires the use of a compliant van accessible disabled parking space to safely exit
  11
       and re-enter the vehicle. Defendants’ failure to provide the required compliant
  12
       disabled parking, disabled parking access aisle, disabled parking disability signage,
  13
       access aisle, and disability ground markings, such that the Named Individual Plaintiff
  14
       is not able to safely park at Defendants’ establishment since the individual Plaintiff
  15
       may be precluded from exiting or re-entering the vehicle if the disabled parking and
  16
       disabled parking signage is not present and others park improperly. Additionally,
  17
       Defendants failed to provide the required accessible path of travel from the parking
  18
       area to the office since the existing path of travel has step changes in level and slopes
  19
       that exceed the maximum permitted. Additionally, Defendants overt and obvious
  20
       communication barriers were also present at the office in November, 2019, and a
  21

  22
       second time in January, 2020. Defendants failed to provide any method of text

  23
       communication with their rental services and failed to publish any information as to

  24
       how to initiate text communication contact. The Named Individual Plaintiff had

  25
       actual knowledge of these barriers at Defendants’ Property that Plaintiff intended to

  26
       visit, and the Named Individual Plaintiff was deterred from accessing Defendants’

  27
       rental services at the Property again in February, 2020. See Property photos in

  28
       Exhibit B.
                                                  13
                                                                                 COMPLAINT
                                                                                         CASE #
Case 8:20-cv-00430-DOC-ADS Document 1 Filed 03/03/20 Page 14 of 31 Page ID #:14



   1
       26.   Plaintiff Club and the named Individual Plaintiff desire to make sure that
   2
       Defendants’ rental services at Defendants’ physical office location and Defendants’
   3
       websites are fully accessible to Plaintiff Club’s members, the named Individual
   4
       Plaintiff, and other people with disabilities. Plaintiff Club, its Club members, and the
   5
       named Individual Plaintiff all have actual knowledge of Defendants’ discriminatory
   6
       conditions, and they are currently deterred from attempting further access until the
   7
       barriers are removed. Plaintiff Club and the named Individual Plaintiff intend to
   8
       return to Defendants’ Property and Defendants websites at the end of this action to
   9
       obtain rental services, and to verify that the communication and architectural barriers
  10
       are removed. The named Plaintiffs’ intent to return is genuine. In this case, Plaintiff
  11
       Club has numerous members residing near Defendants Property. Plaintiff Club’s
  12
       members have actual knowledge of the discriminatory conditions as alleged herein
  13
       when the Plaintiff Club investigated the Property and the rental services and
  14
       determined that the Club members would not be able to use the rental services due to
  15
       the discriminatory conditions. Therefore, Plaintiff Club members were and are
  16
       deterred from visiting the properties. Plaintiff Members were not required to
  17

  18
       actually visit the properties. See Civil Rights Education & Enforcement Center v.

  19
       Hospitality Properties Trust, 867 F.3d 1093 (9th Cir. 2017). However, a member of

  20
       Plaintiff Cub did visit and attempt to access Defendants’ rental services at

  21
       Defendants’ physical office at the Property. Plaintiff Club and the individual

  22
       Plaintiff have specific plans to visit at the conclusion of this case to obtain rental

  23
       information and to verify the Defendants ceased its discriminatory conduct by

  24
       removing communication and physical barriers to access to the rental services.
  25

  26    DISCRIMINATORY PRACTICES IN HOUSING ACCOMMODATIONS –
  27   FAIR HOUSING ACT CLAIMS
  28
       27.   FHA Standing:
                                                   14
                                                                                  COMPLAINT
                                                                                          CASE #
Case 8:20-cv-00430-DOC-ADS Document 1 Filed 03/03/20 Page 15 of 31 Page ID #:15



   1
             Based on the facts plead at ¶¶ 8 - 26 above and elsewhere herein this
   2
       complaint, Defendants discriminated against Plaintiffs in violation of FHA sections §
   3
       3604(f)(1- 3) and 42 § 3604(c), as further detailed below. As a result, the present
   4
       named Plaintiffs suffered injury as a result of Defendants discriminatory actions, and
   5
       named Plaintiffs now pray for damages, injunctive relief, declaratory relief, and
   6
       other relief as hereinafter stated. The Federal Fair Housing Act applies to
   7
       Defendants’ apartment complex since it has more than 4 residential units. FHA
   8
       standing is substantially broader than standing under the ADA due to the critically
   9
       important need of adequate availability of housing for the disabled. A potential
  10
       plaintiff is not even required to have an interest in renting a particular property or
  11
       dwelling to have standing. Smith v. Pacific Properties and Development Corp, 358
  12
       F.3d 1097, 1099 (9th Cir 2004) [Testers have standing to bring Fair Housing Act
  13
       claims, Id 1099, 1104]. Under the Act, any person harmed by discrimination,
  14
       whether or not the target of the discrimination, can sue to recover for his or her own
  15
       injury. See Trafficante v. Metropolitan Life Ins. Co., 409 U.S. 205, 212, 93 S.Ct. 364,
  16
       34 L.Ed.2d 415 (1972). “This is true, for example, even where no housing has
  17
       actually been denied to persons protected under the Act.” San Pedro Hotel v City of
  18
       Los Angeles, 159 F.3d 470, 474-475 (9th Cir 1998). In the present case, the named
  19
       Plaintiffs alleged they suffered the injury of discriminatory conduct by Defendants,
  20
       and that the named Plaintiffs suffered monetary and other damages as a result. The
  21
       named Plaintiffs seek injunctive relief as well as damages, both of which are
  22
       available under 42 USC § 3613(c). Assuming arguendo in the present case, that
  23
       prospective injunctive relief was not available to Plaintiffs due to mootness or
  24
       otherwise, which Plaintiffs dispute; the named Plaintiffs are still permitted to recover
  25
       damages under their federal FHA claims. Harris v Itzakhi, 183 F.3d 1043, 1050 (9th
  26
       Cir 1999) [During the appeal in Harris case, the plaintiff therein moved Three
  27
       Thousand (3000) miles away and her injunctive claims became moot. However,
  28
                                                   15
                                                                                 COMPLAINT
                                                                                          CASE #
Case 8:20-cv-00430-DOC-ADS Document 1 Filed 03/03/20 Page 16 of 31 Page ID #:16



   1
       Plaintiff’s claim for damages survived and was not affected]. In the present case,
   2
       while Plaintiffs can satisfy the injunctive relief prudential standing requirements, the
   3
       above Ninth Circuit Harris court authority makes it clear that those prudential
   4
       standing requirements for injunctive relief are not applicable to Plaintiffs FHA
   5
       damage claims. Hence, in the present case, Plaintiffs damage claims survive even if
   6
       prospective injunctive relief is not available. The present Plaintiff Club has
   7
       organization standing separately on its own under the FHA. Additionally, under the
   8
       FHA, Plaintiff Club has associational standing to assert its Club member claims
   9
       since it only seeks injunctive and declaratory relief as to its Club members. Plaintiff
  10
       Club and the named Individual Plaintiff have standing with respect to the following
  11
       FHA claims.
  12
       ///
  13
       ///
  14
       ///
  15
       ///
  16
       CLAIM I: Discrimination In Violation of 42 § 3604(f)(1) - Failure To Have A
  17
       Policy For Receiving Prospective Tenant Accommodation Requests, Failure To
  18
       Train Staff, And Failure To Make The Policy Known To The Plaintiffs
  19
       28.   Based on the facts plead at ¶¶ 8 - 26 above and elsewhere herein this
  20
       complaint, the named Plaintiffs suffered discrimination by Defendants in violation of
  21
       this FHA section. This FHA statute states it is unlawful to discriminate in the sale or
  22
       rental, or to otherwise make unavailable or deny, a dwelling to any buyer or renter
  23
       because of a handicap of (A) that buyer or renter; (B) a person residing in or
  24
       intending to reside in that dwelling after it is so sold, rented, or made available; or…
  25
       §3604(f)(1) [emphasis added]. See Texas Dept. of Housing and Community Affairs
  26
       v Inclusive Communities Project, 135 S.Ct. 2507, 2519 (2015) [FHA statutory
  27
       scheme permits disparate impact claims, and those type of claims do not require
  28
                                                  16
                                                                                COMPLAINT
                                                                                         CASE #
Case 8:20-cv-00430-DOC-ADS Document 1 Filed 03/03/20 Page 17 of 31 Page ID #:17



   1
       intent]. due to Defendants’ communication and architectural barriers, Defendants
   2
       discriminated against Plaintiffs by failing to have a policy, practice, or method for
   3
       Plaintiffs to make a reasonable accommodation request for equal access to their
   4
       rental services on their website or at their on-site office at the Property. Defendants
   5
       have an affirmative duty to have a policy, process to receive such accommodation
   6
       requests and to respond to said requests. See Giebeler v. M & B Associates, 343 F.3d
   7
       1143 (9th Cir. 2003). As a result, Defendant caused Plaintiffs to suffer disparate
   8
       impact discrimination.
   9

  10
       CLAIM II: Failure to Engage in Interactive Process In Violation Of The Fair
  11
       Housing Act And California Fair Employment And Housing Act
  12
       29.   Based on the facts plead at ¶¶ 8 - 26 above and elsewhere herein this
  13
       complaint, Plaintiffs suffered discrimination by Defendants in violation of FHA
  14
       section § 3604(f)(1) and § 3604(f)(2). Plaintiffs contend that Defendant failed to
  15
       engage in a good-faith interactive process to determine and to implement effective
  16
       reasonable accommodations so that Plaintiffs could gain equal access Defendants’
  17
       rental services, to apply for a lease, or to allow Plaintiffs to access Defendants’
  18
       physical rental office and apartments.
  19
       CLAIM III: Discrimination In Violation of 42 § 3604(f)(2)
  20
       30.   Based on the facts plead at ¶¶ 8 - 26 above and elsewhere herein this
  21
       complaint, the named Plaintiffs suffered discrimination by Defendants in violation of
  22
       this FHA section § 3604(f)(2). This FHA section states “it shall be unlawful to
  23
       discriminate against any person in the terms, conditions, or privileges of sale or
  24
       rental of a dwelling, or in the provision of services or facilities in connection with
  25
       such dwelling”. Plaintiffs more specific factual basis for this claim is set forth
  26
       above at ¶¶23-26 above. As previously stated, the named Individual Plaintiff was a
  27
       prospective renter and Plaintiff Club was also seeking rental housing on behalf of the
  28
                                                  17
                                                                                 COMPLAINT
                                                                                         CASE #
Case 8:20-cv-00430-DOC-ADS Document 1 Filed 03/03/20 Page 18 of 31 Page ID #:18



   1
       named Individual Plaintiff ¶¶8 – 26 above. In the instant case, Defendant’s office
   2
       located on the Property is a “facility” in connection with the rental of a dwelling and
   3
       the on-site rental services provided within the office fall within the FHA statute. In
   4
       the instant case, the named Plaintiffs both assert that Defendant’s failure to remove
   5
       communication and architectural barriers to permit access to Defendant’s on-site
   6
       rental services contained within the office is a separate, independent, actionable
   7
       violation of this FHA section § 3604(f)(2), even without reference to the ADA as a
   8
       predicate. Plaintiffs have alleged that Defendants’ Property has overt and obvious
   9
       physical barriers to access its rental services provided in its on-site office. See ¶¶25 -
  10
       26. The 9th Circuit Smith court stated that the mere observation of overt architectural
  11
       barriers is actionable. Smith at 1104 [“To read an additional standing requirement
  12
       into the statute beyond mere observation, however, ignores that many overtly
  13
       discriminatory conditions, for example, lack of a ramped entryway, prohibit a
  14
       disabled individual from forming the requisite intent or actual interest in renting or
  15
       buying for the very reason that architectural barriers prevent them from viewing the
  16
       whole property in the first instance” (emphasis in original)]. The Smith court found
  17
       Defendants liable under this FHA subsection even though that case did not involve
  18
       ADA Title III claims. However, Plaintiffs did not just allege that Plaintiff Club
  19
       observed Defendant’s overt architectural barriers, but Plaintiffs alleged that a
  20
       Plaintiff Club member experienced the barriers, that the named Individual Plaintiff
  21
       had actual knowledge of Defendants’ communication and architectural barriers and
  22
       Plaintiff Davis was deterred from obtaining equal access to Defendant’s office
  23
       facility and its rental services located therein. Defendants also discriminated against
  24
       Plaintiffs by failing to modify its practices and policies to provide access via other
  25
       methods of access to its rental services contained within the rental office.
  26
       Defendant’s failure to remove the architectural and communication barriers to access
  27
       its facilities and the rental services located therein, or to provide an accommodation
  28
                                                  18
                                                                                 COMPLAINT
                                                                                          CASE #
Case 8:20-cv-00430-DOC-ADS Document 1 Filed 03/03/20 Page 19 of 31 Page ID #:19



   1
       to provide methods of alternate access to the office facility, providing rental services
   2
       constitutes the prohibited discrimination, separately and independently.
   3
       Additionally, Defendant’s conduct is also prohibited under ADA Title III and
   4
       constitutes a second, separate, independent source of discrimination against Plaintiffs
   5
       in violation of FHA § 3604(f)(2). Since Defendants discriminatory conduct involves
   6
       Defendants’ rental facilities and its rental services located therein, Plaintiffs assert
   7
       any discriminatory conduct found in violation of ADA Title III also constitutes
   8
       prohibited “discrimination” under FHA § 3604(f)(2).
   9
       CLAIM IV: Discrimination In Violation of 42 § 3604(f)(3)(A and B only)
  10
       31.   Plaintiffs do not make any claim against Defendants for a failure to “design
  11
       and construct” pursuant to § 3604(f)(3)(C). Based on the facts plead at ¶¶ 8 - 26
  12
       above and elsewhere herein this complaint, Plaintiffs suffered discrimination by
  13
       Defendants in violation of FHA sections § 3604(f)(3)(A, B) only. The FHA requires
  14
       that “….[f]or the purposes of this subsection, discrimination includes-- (B) a refusal
  15
       to make reasonable accommodations in rules, policies, practices, or services, when
  16
       such accommodations may be necessary to afford such person equal opportunity to
  17
       use and enjoy a dwelling...” 42 § 3604(f)(3)(B). See also Giebeler v. M & B
  18
       Associates, 343 F.3d 1143 (9th Cir 2003). Defendants improperly refused Plaintiffs’
  19
       repeated written and other requests for an accommodation to have equal access to its
  20
       rental services.
  21
       CLAIM V: Discrimination In Violation of 42 § 3604(c) As To NSA
  22
       32.   Based on information, belief, and the facts plead at ¶¶ 8 – 26 above and
  23
       elsewhere herein, Plaintiffs herein alleges that Defendants caused Plaintiffs to suffer
  24
       the injury of discrimination since Defendants violated 42 U.S.C. §§ 3604 (c) with
  25
       respect to its notices, statements, and advertisements (“NSA”). Plaintiffs allege that
  26
       Defendants discriminated against them when Defendants made, printed, or
  27

  28
       published, or caused to be made printed, or published notices, statements, or
                                                   19
                                                                                  COMPLAINT
                                                                                           CASE #
Case 8:20-cv-00430-DOC-ADS Document 1 Filed 03/03/20 Page 20 of 31 Page ID #:20



   1
       advertisements (“NSA”) that suggest to an ordinary reader a preference to attract
   2
       tenants without disabilities. Defendants' Internet advertising regarding its rental
   3
       services has an unlawful disparate impact on Plaintiffs.
   4

   5
       SECOND CAUSE OF ACTION : Violation of California Fair Housing Act
   6
       33.     Failure to Provide Obvious Reasonable Accommodation and Modification:
   7
       Based on information, belief and the facts stated above at ¶¶ 8 – 26 above and
   8
       elsewhere in this complaint, Plaintiffs allege that Defendants refused to make
   9
       reasonable accommodations in rules, policies, practices, or services in violation of
  10
       CA Government Code sections 12927 and 12955.2, when these accommodations
  11
       may be necessary to afford a disabled person equal opportunity to use and enjoy
  12
       Defendants’ rental services. As stated in detail above, Defendants refused to make
  13
       reasonable accommodations with the instant Plaintiffs and discriminated against each
  14
       of them on the basis of disability.
  15

  16
       THIRD CAUSE OF ACTION AGAINST ALL DEFENDANTS- Claims Under
  17
       The Americans With Disabilities Act Of 1990
  18
       34.   ADA Standing:
  19
             ADA Title III does cover public and common use areas at housing
  20
       developments when these public areas are, by their nature, open to the general
  21
       public. An office providing rental services is open to the general public. (See U.S.
  22
       Department of Justice - ADA Title III Technical Assistance Section III-1.2000,
  23
       Illustration 3, rental office covered). The parking and paths of travel to the rental
  24
       office are also covered. See Section III–1.2000, ADA Title III Technical Assistance
  25
       Manual, http://www.ada.gov/taman3.html (“ILLUSTRATION 3: A private
  26
       residential apartment complex contains a rental office. The rental office is a place of
  27
       public accommodation”). See Kalani v Castle Village, LLC, 14 F.Supp.3d 1359,
  28
                                                  20
                                                                                 COMPLAINT
                                                                                        CASE #
Case 8:20-cv-00430-DOC-ADS Document 1 Filed 03/03/20 Page 21 of 31 Page ID #:21



   1
       1371 (E.D.Cal, 2014)[ citing Johnson v. Laura Dawn Apartments, LLC, 2012 WL
   2
       33040 at *1 n. 1 (E.D.Cal.2012) (Hollows, M.J.) (“[t]he leasing office of an
   3
       apartment is a place of public accommodation.] . In the present case, the named
   4
       Plaintiffs have sufficiently alleged that Defendants have an office at the Property that
   5
       provides rental services. Following prior sister Circuit Courts of Appeals decisions,
   6
       our Ninth Circuit Court very recently held that an ADA Plaintiff can be only a
   7
       “tester” and have standing. See Civil Rights Education & Enforcement Center v.
   8
       Hospitality Properties Trust, 867 F.3d 1093 (9th Cir. 2017) [the Ninth Circuit
   9
       CREEC court held (1) ADA “tester” standing is valid and a Plaintiff’s motivation for
  10
       visit is “irrelevant”, and (2) an ADA “deterrent effect doctrine” claim does not
  11
       require a Plaintiff to have a personal encounter with the barrier to equal access, only
  12
       to have knowledge of the barrier] citing Havens Realty Corp. v. Coleman, 455 U.S.
  13
       363, 372–74, 102 S.Ct. 1114 (1982); Smith v. Pacific Properties and Development
  14
       Corp, 358 F.3d 1097, 1102-1104 (9th Cir 2004); Chapman v. Pier 1 Imports (U.S.)
  15
       Inc., 631 F.3d 939 (9th Cir 2011, en banc); Houston v. Marod Supermarkets, Inc.,
  16
       733 F.3d 1323, 1335–37 (11th Cir. 2013); Colo. Cross Disability Coal. v.
  17
       Abercrombie & Fitch Co., 765 F.3d 1205, 1210–11 (10th Cir. 2014). In the present
  18
       case, the named Plaintiffs each have ADA standing. Plaintiffs have alleged that
  19
       Defendants discriminated against Plaintiffs in violation of ADA Title III statutes and
  20
       regulations as detailed further in the ADA claims stated below. As a result, the
  21
       named Plaintiffs have each suffered injury and each seek only injunctive and
  22
       declaratory relief pursuant to their ADA Claims.
  23
       CLAIM I: Auxiliary Aids – Failure To Effectively Communicate
  24
       35.   42 United States Code 12182(b)(2)(iii) states, "a failure to take such steps as
  25
       may be necessary to ensure that no individual with a disability is excluded, denied
  26
       services, segregated or otherwise treated differently than other individuals because of
  27
       the absence of auxiliary aids and services, unless the entity can demonstrate that
  28
                                                  21
                                                                                COMPLAINT
                                                                                        CASE #
Case 8:20-cv-00430-DOC-ADS Document 1 Filed 03/03/20 Page 22 of 31 Page ID #:22



   1
       taking such steps would fundamentally alter the nature of the good, service, facility,
   2
       privilege, advantage, or accommodation being offered or would result in an undue
   3
       burden;..." Based on the facts plead at ¶¶ 8 - 26 above and elsewhere in this
   4
       complaint, Plaintiffs are informed, believe, and thereon allege that Defendants
   5
       violated said provision. Plaintiffs set forth the factual basis for this claim most
   6
       specifically at ¶¶ 13 -14, 16-24 above. The ADA “applies to the services of a place
   7
       of public accommodation, not services in a place of public accommodation. To limit
   8
       the ADA to discrimination in the provision of services occurring on the premises of a
   9
       public accommodation would contradict the plain language of the statute.” Nat’l
  10

  11
       Fed’n of the Blind v. Target Corp., 452 F. Supp. 2d 946, 953 (N.D. Cal. 2006)

  12
       (emphasis added) (citing Weyer v. Twentieth Century Fox Film Corp., 198 F.3d

  13
       1104, 1115 (9th Cir. 2000) [holding that “whatever goods or services the place

  14
       provides, it cannot discriminate on the basis of disability in providing enjoyment of

  15   those goods and services”]). An ADA plaintiff may challenge a business’ online
  16   offerings as well. So long as there is a “nexus”—that is, “some connection between
  17   the good or service complained of and an actual physical place”—a plaintiff may
  18   challenge the digital offerings of an otherwise physical business. See Gorecki v.
  19   Hobby Lobby Stores, Inc, 2017 WL 2957736, at *4 (C.D. Cal. June 15, 2017) [Case:
  20   CV 17–1131–JFW (SKx)]. The ADA requires the Defendants to provide effective
  21   communication to the instant Plaintiffs and to people with disabilities. In the
  22   present case, Plaintiffs experienced and have knowledge that Defendants failed to
  23   have a required procedure to provide effective communication. Plaintiffs allege that
  24   Defendants failed to train their staff on the way to use the auxiliary aids. Defendants
  25   did not provide any auxiliary aid and the Defendants did not provide any reasonable
  26   accommodation to the overt and obvious communication barriers, and failed to
  27   respond to Plaintiffs’ requests for accommodation. Plaintiffs are not demanding that
  28
                                                   22
                                                                                  COMPLAINT
                                                                                             CASE #
Case 8:20-cv-00430-DOC-ADS Document 1 Filed 03/03/20 Page 23 of 31 Page ID #:23



   1
       Defendants provide a specific reasonable accommodation or a specific auxiliary aid.
   2
       ADA law allows the Defendants to decide what auxiliary aid and reasonable
   3
       accommodation will be provided. In this case, however, Defendants failed to
   4
       provide any reasonable accommodation for the overt and obvious communication
   5
       barriers to equal access to their rental services, failed to provide any auxiliary aid,
   6
       and failed to provide any effective communication. Plaintiffs allege that Defendants’
   7
       websites provide a contact number for the general public, but Defendants failed to
   8
       provide Plaintiffs with the required effective communication using texting or other
   9
       alternate means of communication for Plaintiffs and other people with a deaf
  10

  11
       condition or a speech condition. Defendants’ conduct discriminates against Plaintiff

  12
       Club’s members that have hearing disabilities and Club’s members with speech

  13
       disabilities. Defendants are required to provide, on Defendants’ websites, to provide

  14
       a method to effectively communicate with Plaintiff Club members that have hearing

  15   and speech disabilities, and other people that are deaf or have speech impairments.
  16

  17   CLAIM II: Denial of Participation
  18   36.   42 United States Code 12182(b)(1)(A)(i) states, "It shall be discriminatory to
  19   subject an individual or class of individuals on the basis of a disability or disabilities
  20   of such individual or class, directly, or through contractual, licensing, or other
  21   arrangements, to a denial of the opportunity of the individual or class to participate in
  22   or benefit from the goods, services, facilities, privileges, advantages, or
  23   accommodations of an entity." Based on the facts plead at ¶¶ 8 - 26 above and
  24   elsewhere in this complaint, Plaintiffs are informed, believe, and thereon allege that
  25   Defendants violated said provision. Plaintiffs set forth the factual basis for this claim
  26   most specifically at ¶¶ 20-24 above. Defendants discriminated against Plaintiffs in
  27   violation of 42 United States Code 12182(b)(1)(A)(i) and 42 U.S.C. § 12188.
  28
                                                   23
                                                                                  COMPLAINT
                                                                                            CASE #
Case 8:20-cv-00430-DOC-ADS Document 1 Filed 03/03/20 Page 24 of 31 Page ID #:24



   1
       CLAIM III: Participation in Unequal Benefit
   2
       37.   Defendants provide unequal benefit for people with disabilities in violation of
   3
       42 United States Code 12182(b)(1)(A)(ii) and 42 U.S.C. § 12188. Based on the facts
   4
       plead at ¶¶ 8 - 26 above and elsewhere in this complaint, Plaintiffs are informed,
   5
       believe, and thereon allege that Defendants discriminated against Plaintiffs in
   6
       violation of said provision. Plaintiffs set forth the factual basis for this claim most
   7
       specifically at ¶¶ 20-24 above.
   8
       CLAIM IV: Separate Benefit
   9
       38.   Defendants’ photographs discriminate against Plaintiffs in violation of 42
  10

  11
       United States Code 12182(b)(2)(A)(iii) and 42 U.S.C. § 12188. Based on the facts

  12
       plead at ¶¶ 8 - 26 above and elsewhere in this complaint, Plaintiffs are informed,

  13
       believe, and thereon allege that Defendants discriminated against Plaintiffs in

  14
       violation of said provision. Plaintiffs set forth the factual basis for this claim most

  15   specifically at ¶¶ 20-24 above.
  16   CLAIM V: Integrated Settings
  17   39.   Defendants’ rental services are not integrated for Plaintiffs and people with
  18   disabilities in violation of 42 United States Code 12182(b)(1)(B) and 42 U.S.C. §
  19   12188. Based on the facts plead at ¶¶ 8 - 26 above and elsewhere in this complaint,
  20   Plaintiffs are informed, believe, and thereon allege that Defendants discriminated
  21   against Plaintiffs in violation of said provision. Plaintiffs set forth the factual basis
  22   for this claim most specifically at ¶¶ 20-24 above.
  23   CLAIM VI: Failure To Modify Practices, Policies And Procedures
  24   40.   Defendants failed and refused to provide a reasonable alternative by
  25   modifying its practices, policies, and procedures in that they failed to have a scheme,
  26   plan, or design to accommodate Plaintiff Club, its Club members, the individual
  27   named Plaintiff, and/or others similarly situated in utilizing Defendants' rental
  28   services, at its websites and its office at the Property, in violation of 42 United States
                                                   24
                                                                                   COMPLAINT
                                                                                           CASE #
Case 8:20-cv-00430-DOC-ADS Document 1 Filed 03/03/20 Page 25 of 31 Page ID #:25



   1
       Code 12182(b)(2)(A)(ii) and 42 U.S.C. § 12188. Based on the facts plead at ¶¶ 8 - 26
   2
       above and elsewhere in this complaint, Plaintiffs are informed, believe, and thereon
   3
       allege that Defendants discriminated against Plaintiffs in violation of said provision.
   4
       Plaintiffs set forth the factual basis for this claim most specifically at ¶¶ 18-26 above.
   5
       CLAIM VII: Failure To Remove Architectural And Communication Barriers
   6
       41.   Plaintiffs allege that Defendants failed to remove architectural barrier and
   7
       communication barriers as required in violation of 42 United States Code
   8
       12182(b)(2)(A)(iv) and 42 U.S.C. § 12182. Based on the facts plead at ¶¶ 8 - 26
   9
       above and elsewhere in this complaint, Plaintiffs are informed, believe, and thereon
  10
       allege that Defendants discriminated against the named Individual Plaintiff in
  11
       violation of said provision. Plaintiffs set forth the factual basis for this claim most
  12
       specifically at ¶¶ 8,9,20-24,25,26 above. The named Individual Plaintiff personally
  13
       reviewed all the information and photographs of Defendants’ property. As a result,
  14
       the named Individual Plaintiff has actual knowledge of the physical and
  15
       communication barriers that exist at Defendants’ Property. The named Individual
  16
       Plaintiff determined that the physical barriers that exist at Defendants’ property,
  17
       directly relate to his disabilities, and make it impossible or extremely difficult for
  18
       him to physically access Defendants’ on-site rental services at the Property. The
  19
       named Individual Plaintiff was deterred by his actual knowledge of the physical and
  20
       communication barriers that exist at Defendants’ Property which include but are not
  21
       limited to the barriers to facilities for disabled parking, exterior path of travel to the
  22
       office, the office entrance, and office interior, since said Defendants’ facilities were
  23
       not accessible because they failed to comply with the Federal ADA Accessibility
  24
       Guidelines (“ADAAG”) and California's Title 24 Building Code Requirements. See
  25
       ¶¶ 25 for details. The named Individual Plaintiff had actual knowledge of these
  26
       barriers and determined that it would be futile gesture for him to go to the Property
  27
       on the date that he had originally intended. The named Individual Plaintiff is
  28
                                                   25
                                                                                   COMPLAINT
                                                                                           CASE #
Case 8:20-cv-00430-DOC-ADS Document 1 Filed 03/03/20 Page 26 of 31 Page ID #:26



   1
       currently deterred from returning due to his knowledge of the barriers. At the end of
   2
       this action, the named Individual Plaintiff intends to return to Defendants’ physical
   3
       rental office location to obtain rental information and verify that the communication
   4
       and physical barriers to Defendants’ rental services are removed. Defendants failure
   5
       to remove the barriers to equal access constitutes discrimination against the named
   6
       Individual Plaintiff.
   7
       CLAIM VIII: Failure To Make Alterations Readily Accessible And Usable
   8
       42.   Defendants are required to make alterations to their facilities in such a manner
   9
       that, to the maximum extent feasible, the altered portions of the facility are readily
  10
       accessible to and usable by individuals with disabilities, including individuals who
  11
       use wheelchairs pursuant to 42 U.S.C. §12183(a)(2). Based on the facts plead at ¶¶ 8
  12
       - 26 above and elsewhere in this complaint, the named Plaintiffs are informed,
  13
       believe, and thereon allege that Defendants violated this provision. Plaintiffs allege
  14
       that Defendants altered their facility in a manner that affects or could affect the
  15
       usability of the facility or a part of the facility after January 26, 1992. In performing
  16
       the alteration, Plaintiffs allege that Defendants failed to make the alteration in such a
  17
       manner that, to the maximum extent feasible, the altered portions of the facility are
  18
       readily accessible to and usable by individuals with disabilities, including individuals
  19
       who use wheelchairs, in violation of 42 U.S.C. §12183(a)(2).
  20
       CLAIM IX: Administrative Methods
  21

  22
       43.   Plaintiffs are informed, believe, and thereon allege that Defendants contract

  23
       with website providers without making sure that the websites will be accessible to

  24
       people with disabilities in violation of 42 United States Code 12182(b)(1)(B) and 42

  25
       U.S.C. § 12188. Based on the facts plead at ¶¶ 8 - 26 above and elsewhere in this

  26
       complaint, Plaintiffs are informed, believe, and thereon allege that Defendants
  27   discriminated against the named Individual Plaintiff in violation of said provision.
  28   Plaintiffs set forth the factual basis for this claim most specifically at ¶¶18-26 above.
                                                   26
                                                                                  COMPLAINT
                                                                                          CASE #
Case 8:20-cv-00430-DOC-ADS Document 1 Filed 03/03/20 Page 27 of 31 Page ID #:27



   1
       CLAIM X: Screen Out
   2
       44.   Plaintiffs are informed, believe, and thereon allege that Defendants screened
   3
       out Plaintiffs and other people with disabilities in violation of 42 United States Code
   4
       12182(b)(2)(A)(i) and 42 U.S.C. § 12188. Based on the facts plead at ¶¶ 8 - 26
   5
       above and elsewhere in this complaint, Plaintiffs are informed, believe, and thereon
   6
       allege that Defendants discriminated against the named Plaintiffs in violation of said
   7
       provision. Plaintiffs set forth the factual basis for this claim most specifically at ¶¶ 8
   8
       - 26 above. Defendants screened out the named Plaintiffs from its rental services and
   9
       processes, because Defendants failed to remove architectural and communication
  10
       barriers to its website and physical office, failed to provide required effective
  11
       alternate communication methods, and failed to provide required auxiliary aids.
  12
       CLAIM XI: Denial Of Full And Equal Access
  13
       45.   Defendants are required to provide full and equal access to Defendants' rental
  14
       services, goods, facilities, privileges, advantages, or accommodations pursuant to 42
  15
       United States Code 12182(b) and 42 U.S.C. § 12188. Based on the facts plead at ¶¶
  16
       8 - 26 above and elsewhere in this complaint, Plaintiffs are informed, believe, and
  17
       thereon allege that Defendants discriminated against the named Plaintiffs in violation
  18
       of said provision. Plaintiffs set forth the factual basis for this claim most specifically
  19
       at ¶¶ 8 - 26 above.
  20

  21
       CLAIM XII: Failure To Investigate And Maintain Accessible Features
  22

  23
       46.    Defendants made repairs and administrative changes which violated ADA and
  24   its regulations. See ADA Title III Regulations Sec.36.211 Maintenance of accessible
  25   features. Based on the facts plead at ¶¶ 8 - 26 above and elsewhere in this complaint,
  26   Defendants failed to provide and then maintain any accessible features in its parking,
  27   path of travel, rental office services and website rental services. Plaintiffs are
  28   informed, believe, and thereon allege that Defendants discriminated against the
                                                   27
                                                                                  COMPLAINT
                                                                                            CASE #
Case 8:20-cv-00430-DOC-ADS Document 1 Filed 03/03/20 Page 28 of 31 Page ID #:28



   1
       named Plaintiffs in violation of this provision.
   2

   3
       CLAIM XIII: Association

   4   47.    Based on the facts plead at ¶¶ 8 - 26 above and elsewhere in this complaint,
   5   Plaintiffs are informed, believe, and thereon allege that Defendants discriminated
   6
       against the named Plaintiffs in violation of 42 U.S.C. § 12182(b)(1)(E)
   7
             DISCRIMINATORY PRACTICES IN PUBLIC ACCOMMODATIONS
   8
              FOURTH CAUSE OF ACTION: ONLY THE INDIVIDUALL NAMED
   9
       PLAINTIFF AGAINST ALL DEFENDANTS - CLAIMS UNDER CALIFORNIA
  10
                                       ACCESSIBILITY LAWS
  11
       CLAIM I: Denial Of Full And Equal Access
  12
       48. Based on the facts plead at ¶¶ 8 - 26 above and elsewhere in this complaint, the
  13
       named Individual Plaintiff was denied full and equal access to Defendants' goods.
  14
       services, facilities, privileges, advantages, or accommodations within a public
  15
       accommodation owned, leased, and/or operated by Defendants as required by Civil
  16
       Code Sections 54, 54.1, and specifically 54.1(d). The factual basis for this claim is at
  17
       18-28 above.
  18
       CLAIM II: Failure To Modify Practices, Policies And Procedures
  19
       49.    Based on the facts plead at ¶¶ 8 - 26 above and elsewhere in this complaint,
  20
       the named Individual Plaintiff was denied full and equal access to Defendants' goods.
  21
       Defendants failed and refused to provide a reasonable alternative by modifying its
  22

  23
       practices, policies, and procedures in that they failed to have a scheme, plan, or

  24
       design to assist Plaintiff Members and/or others similarly situated in entering and

  25
       utilizing Defendants' services as required by Civil Code § 54.1. The factual basis for

  26
       this claim is at 18-28 above.

  27
       CLAIM III: Violation Of The Unruh Act

  28
       50.    Based on the facts plead at ¶¶ 8 - 26 above and elsewhere in this complaint,
                                                  28
                                                                                COMPLAINT
                                                                                         CASE #
Case 8:20-cv-00430-DOC-ADS Document 1 Filed 03/03/20 Page 29 of 31 Page ID #:29



   1
       the individual, the named Individual Plaintiff was denied full and equal access to
   2
       Defendants' goods. Defendants violated the CA Civil Code § 51 by specifically
   3
       failing to comply with Civil Code §51(f). Defendants' facility violated state
   4
       disability laws, the ANSI Standards, A117, and California's Title 24 Accessible
   5
       Building Code by failing to provide equal access to Defendants’ facilities.
   6
       Defendants did and continue to discriminate against Plaintiff Members in violation
   7
       of Civil Code §§ 51(f), and 52. The factual basis for this claim is at 18-28 above.
   8
                  Treble Damages Pursuant To California Accessibility Laws
   9
       51.   Based on the facts plead at ¶¶ 8 - 26 above and elsewhere in this complaint,
  10
       only the named Individual Plaintiff prays for an award of treble damages against
  11
       Defendants, and each of them, pursuant to California Civil Code sections 52(a) and
  12
       54.3(a). Defendants, each of them respectively, at times prior to and including the
  13
       day the named Individual Plaintiff attempted patronized Defendants’ facilities and
  14
       rental services, and continuing to the present time, knew that persons with physical
  15
       disabilities were denied their rights of equal access. Despite such knowledge,
  16
       Defendants, and each of them, failed and refused to take steps to comply with the
  17
       applicable access statutes; and despite knowledge of the resulting problems and
  18
       denial of civil rights thereby suffered by the named Individual Plaintiff. Defendants,
  19
       and each of them, have failed and refused to take action to grant full and equal access
  20
       to the individual Plaintiff in the respects complained of hereinabove. Defendants,
  21
       and each of them, have carried out a course of conduct of refusing to respond to, or
  22
       correct complaints about, denial of disabled access and have refused to comply with
  23
       their legal obligations to make Defendants’ public accommodation facilities and
  24
       rental services accessible pursuant to the ADAAG and Title 24 of the California
  25
       Code of Regulations (also known as the California Building Code). Such actions
  26
       and continuing course of conduct by Defendants in conscious disregard of the rights
  27
       and/or safety of the named Individual Plaintiff justify an award of treble damages
  28
                                                 29
                                                                               COMPLAINT
                                                                                        CASE #
Case 8:20-cv-00430-DOC-ADS Document 1 Filed 03/03/20 Page 30 of 31 Page ID #:30



   1
       pursuant to sections 52(a) and 54.3(a) of the California Civil Code.
   2

   3
                           DEMAND FOR JUDGMENT FOR RELIEF:
   4
       A.     All named Plaintiffs seeks injunctive relief pursuant to 42 U.S.C. 3613(c) and
   5
       42 U.S.C. § 12188(a). Only the named Individual Plaintiff seeks injunctive relief
   6
       pursuant to CA Civil Code §52. Pursuant to 42 U.S.C. 3613(c), all Plaintiffs request
   7
       this court to enjoin Defendants to cease their discriminatory practices in housing
   8
       rental services, rental housing management services, and for Defendants to
   9
       implement written policies and methods to respond to reasonable accommodation
  10
       and reasonable modification requests. Pursuant to 42 U.S.C. § 12188(a), Plaintiffs
  11
       request this Court enjoin Defendants to remove all barriers to equal access to the
  12
       disabled Plaintiffs in, at, or on their facilities, including but not limited to
  13
       architectural and communicative barriers in the provision of Defendants’ rental
  14
       services. Plaintiffs do not seek injunctive relief pursuant to Cal. Civil Code §55 and
  15
       Plaintiffs do not seek attorneys’ fees pursuant to Cal. Civil Code §55. Plaintiffs do
  16
       not seek any relief at all pursuant to Cal. Civil Code §55.
  17
       B.     All named Plaintiffs seek actual damages pursuant to 42 U.S.C. 3613(c).
  18
       However, Plaintiff Club only seeks damages for itself. Plaintiff Club does not seek
  19
       damages on behalf of its members;
  20
       C. Only the named Individual Plaintiff seeks recovery of actual damages pursuant
  21
       to Cal. Civil Code §§ 52 or 54.3;
  22
       D.     Only the named Individual Plaintiff seeks $4,000 in minimum statutory
  23
       damages pursuant to Cal. Civil Code § 52 for each and every offense of Civil Code §
  24
       51, pursuant to Munson v. Del Taco, (June 2009) 46 Cal. 4th 661;
  25
       E.     In the alternative to the damages pursuant to Cal. Civil Code § 52 in Paragraph
  26
       C above, only the named individual Plaintiff seeks $1,000 in minimum statutory
  27
       damages pursuant to Cal. Civil Code § 54.3 for each and every offense of Civil Code
  28
                                                    30
                                                                                    COMPLAINT
                                                                                          CASE #
Case 8:20-cv-00430-DOC-ADS Document 1 Filed 03/03/20 Page 31 of 31 Page ID #:31



   1
       § 54.1;
   2
       F.    All named Plaintiffs seek attorneys' fees pursuant to 42 U.S.C. 3613(c)(2), 42
   3
       U.S.C. § 12205, and Cal. Civil Code §§ 52, 54.3;
   4
       G.    Only the named individual Plaintiff seeks treble damages pursuant to Cal.
   5
       Civil Code §§ 52(a) or 54.3(a);
   6
       H.    The named Plaintiffs are seeking perspective injunctive relief to require the
   7
       Defendants to provide obvious reasonable accommodations, to provide the required
   8
       auxiliary aids and to modify Defendants’ procedures, practices, and policies of the
   9
       Defendants in the provision of Defendants’ rental services. Without perspective
  10
       relief the Plaintiffs will suffer future harm.
  11
       I.    All named Plaintiffs seek a Jury Trial and;
  12
       J.    For such other further relief as the court deems proper
  13

  14
       Respectfully submitted:
  15

  16                                     LIGHTNING LAW, APC
       Dated: March 2, 2020
  17
                                  By:    /s/David C. Wakefield
  18                                     DAVID C. WAKEFIELD, ESQ
                                         Attorney for Plaintiffs
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                   31
                                                                              COMPLAINT
                                                                                      CASE #
